Exhibit 10.2

 

APPLE INC.

STATEMENT OF WORK #1

to

MASTER DEVELOPMENT AND SUPPLY AGREEMENT

# C56-13-02947

 

Apple Inc. (“Apple”) and GTAT Corporation (“GTAT”) entered into Master
Development and Supply Agreement #C56-13-02947 effective as of October 31, 2013
(the “Agreement” or “MDSA”).  Apple may purchase the Goods described in this
Statement of Work #1 (“SOW”), and GTAT and any GTAT affiliates authorized to
provide such Goods agree to manufacture and deliver such Goods, all in
accordance with the terms set forth in this SOW and the MDSA.  This SOW is
effective as of October 31, 2013 (“Effective Date of the SOW”).

PURPOSE

 

Apple and GTAT are entering into this SOW and the rest of the Collateral
Agreements (as defined below) pursuant to which: (i) Apple will design and build
the Mesa Facility that it will lease to GTAT; (ii) GTAT will grow and process
sapphire boules into Goods which it will sell to Apple; (iii) Apple will make a
prepayment to GTAT to fund the purchase of Furnaces (as defined in Section 1.6
below) and Equipment used to make the Goods and (iv) GTAT will grant Apple a
security interest and provide Apple with other protective rights in recognition
of Apple’s investment in the Mesa Facility and Apple’s prepayment to GTAT.  In
connection with the foregoing, Apple and GTAT, or Apple’s or GTAT’s Related
Entities, as applicable, are entering or will enter into the following
agreements (collectively, the “Collateral Agreements”):

 

(a)         this SOW;

 

(b)         MDSA;

 

(c)          Intellectual Property Agreement among Apple, GTAT, GT Advanced
Technologies Limited, GT Sapphire Systems Holding LLC and GT Sapphire Systems
Group LLC;

 

(d)         Prepayment Agreement between Apple and GTAT, dated as of the
Effective Date of the SOW (the “Prepayment Agreement”) and all exhibits and
attachments thereto;

 

(e)          Membership Interest Pledge Agreement between Apple and GTAT, dated
as of the Effective Date of the SOW (the “Pledge Agreement”) and all exhibits
and attachments thereto; and

 

(f)           Mesa Facility Lease Agreement between [***]and GTAT, dated as of
the Effective Date of the SOW (the “Mesa Facility Lease Agreement”) and all
exhibits and attachments thereto.

 

AGREEMENT

 

Any capitalized terms used in this SOW will have the meanings assigned them in
this SOW, or, if not defined in this SOW, those assigned them in the MDSA.  In
the event of any conflicting terms, the order of precedence will be terms of
(i) the Prepayment Agreement, (ii) the Pledge Agreement, (iii) the Intellectual
Property Agreement, (iv) this SOW, (v) the MDSA and (vi) the Mesa Facility Lease
Agreement.

 

For purposes of this SOW, “Goods” mean [***]. “New Goods” will mean [***].

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

1.                   Manufacturing Facility.

 

1.1                     Apple or its designee is purchasing and developing a new
manufacturing facility to be located in Mesa, AZ (the “Mesa Facility”).  GTAT
will execute Mesa Facility Lease Agreement, pursuant to which it will lease the
Mesa Facility to manufacture the Goods for sale to Apple pursuant to this SOW
and the MDSA.

 

1.2                     In connection with the acquisition, design and
development of the Mesa Facility, and as may be more fully specified in the Mesa
Facility Lease Agreement, Apple or its designee will use commercially reasonable
efforts to:

 

1.2.1            Procure the land and initial entitlements necessary to retrofit
the Mesa Facility for production of the Goods;

 

1.2.2            Contract for, fund and oversee the Landlord Work (as defined in
Section 1.2.2 of the Mesa Facility Lease Agreement) (the “Facility
Requirements”); and

 

1.2.3            Timely provide GTAT with all information it reasonably requests
concerning the design and development of the Mesa Facility.

 

1.3                     To facilitate Apple’s, or its designee’s acquisition,
design and development of the Mesa Facility, GTAT will use commercially
reasonable efforts to:

 

1.3.1            Timely and continually provide input on the Facility
Requirements;

 

1.3.2            Insure that the Facility Requirements are and remain
commercially reasonable and consistent with industry practice such that the
Facility Requirements do not impose or add unnecessary expenses to the
development of the Mesa Facility; and

 

1.3.3            Timely and fully respond to all of Apple’s, or its designee’s,
questions and requests for help or participation (including at Apple’s request,
participation on-site at the Mesa Facility by a designated representative of
GTAT) during all phases of the acquisition, design and development of the Mesa
Facility.

 

1.4                     In the event that, despite using commercially reasonable
efforts, (a) the parties disagree on any aspects of the Mesa Facility design or
manner in which the Facility Requirements will be met, (b) Apple or its designee
is unable to accomplish 1.2.1-1.2.2 in accordance with the timelines set forth
in 1.7(a), or (c) GTAT is unable to accomplish 1.3.1-1.3.3 in accordance with
the timelines set forth in 1.7, the parties will promptly escalate the situation
to the following executives for immediate resolution: for Apple, Vice President,
World-Wide Operations; for GTAT, Chief Executive Officer.

 

1.5                     GTAT will purchase, install, qualify and operate all
Equipment at the Mesa Facility necessary to timely manufacture and deliver the
Goods pursuant to Apple’s Forecast. GTAT is responsible for all
Equipment-related costs associated with GTAT’s performance under this SOW and
the MDSA.

 

1.6                     GTAT will timely purchase, install, qualify and operate
[***] (the “Furnaces”) by the applicable dates specified in Attachment 1 hereto.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

1.7                     The parties intend that: (a) GTAT will begin occupying
the Mesa Facility by [***] (b) GTAT will begin installing Furnaces and other
Equipment in the Mesa Facility by [***] and (c) that GTAT will grow the [***]
sapphire boule at the Mesa Facility by [***]. Apple will otherwise provide GTAT
access to the Mesa Facility as soon as practicable.

 

1.8                     GTAT will not be responsible for failing to timely
deliver Goods to Apple if such delay is solely attributable to any
non-compliance with the Facility Requirements that: (a) is identified prior to
GTAT’s occupancy of the Mesa Facility or (b) results from Construction Defects
(as defined in the Mesa Facility Lease Agreement) in the Mesa Facility.  GTAT
will be responsible for managing and resolving any non-compliance with the
Facility Requirements that is identified after GTAT’s occupancy of the Mesa
Facility has begun and is not the result of Construction Defects in the Mesa
Facility.

 

1.9                     GTAT is not party to any arrangement, agreement or
relationship with any third parties that would cause GTAT to receive any kind of
income, credit or other economic benefit (including rebates or credits resulting
from GTAT’s purchase of parts or materials for Furnaces, additional Furnaces,
Similar Furnaces and Equipment used by GTAT to fulfill its obligations under
this SOW) that will result from GTAT performing under this SOW and that has not
been disclosed in writing to Apple.

 

2.                   Forecast and Supply Commitment.

 

2.1                     GTAT will develop and maintain the capacity to
manufacture and timely deliver no less than the quantity of [***] per month as
specified in Attachment 2 hereto (the “Supply Commitment”).  The maximum
quantity of [***] that GTAT must timely deliver each month is also specified in
Attachment 2 (the “Maximum Supply Obligation”); however, GTAT will use best
efforts at all times to fulfill any Apple orders for Goods in excess of the
Maximum Supply Obligation.  [***].  Whenever Apple specifies a New Good pursuant
to Section 2.3, Apple and GTAT will promptly agree on the applicable Supply
Commitment Conversion Ratio for such New Good, and the Supply Commitment and
Maximum Supply Obligation will apply to such New Good.  [***].

 

2.2                     For purposes of determining GTAT’s compliance with the
[***].

 

2.3                     GTAT must accept any Forecast for New Goods and must
timely undertake Development Services in connection with such Goods and use best
efforts to timely supply such Goods pursuant to such Forecast.

 

2.4                     The Flexibility Schedule for all Goods is as follows:

 

Days Notice Before
Forecasted Delivery Date

 

% Upside

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

The Forecast for a given week will be deemed consistent with the Flexibility
Schedule if (i) the total number of units does not exceed the number of units in
the last Forecast for that week by more than the percentage listed above, or
(ii) if Apple has not previously

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

provided a Forecast for that week, the number of units does not exceed the
number of units in the last week included in Apple’s then most recent Forecast
by more than the percentage listed above.

 

2.5                     The Lead Time is [***] for Goods to be shipped by ocean
and [***] for Goods to be shipped by air freight. “Lead Time” means the amount
of time by which a Purchase Order for Goods must be placed in advance of the
delivery date.

 

3.                   Price of Goods.

 

3.1                     Except as provided in Section 3.2 below [***]:

 

3.1.1            [***];

 

3.1.2            [***];

 

3.1.3            [***]; or

 

3.1.4            [***]

 

3.2                     For New Goods that can be manufactured [***], the price
of such New Goods will be:  [***]:

 

[***]

 

3.3                     [***]

 

3.4                     [***]

 

3.5                     Whenever GTAT demonstrates to Apple’s satisfaction that
it can successfully implement one or more of the sapphire growth or
manufacturing process improvements specified in Attachment 4 hereto, [***].

 

3.6                     GTAT will provide [***].

 

3.7                     In the event of a disagreement over the price to be
charged for Goods, GTAT will continue to manufacture and timely deliver all such
Goods to Apple pursuant to the applicable Forecast to the extent of Supply
Commitment.  After Apple and GTAT resolve any disagreement on the amount to be
charged for such Goods, the parties will reconcile any amounts owed by Apple or
to be credited by GTAT.

 

4.                   Modifications.

 

For purposes of this SOW, Section 11 of the MDSA (Modifications) is replaced in
its entirety with the following:

 

4.1                     GTAT may not modify any Equipment, Specifications,
manufacturing process or materials, without first obtaining Apple’s prior
consent.  If Apple intends to modify the Specification for any Goods, or any
Equipment, processes, or materials used in the manufacture of Goods, Apple will
first solicit GTAT’s input regarding the proposed modification and will in good
faith consider any such input that GTAT provides.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

4.2                     Subject to the preceding sentence, whenever Apple
modifies the Specification for a Good, and notwithstanding any disagreement over
the cost to implement such modified Specification, including inventory
obsolescence throughout GTAT’s supply chain, GTAT will use best efforts to
promptly implement all such modifications and manufacture and timely deliver all
such Goods pursuant to the applicable Forecast.

 

4.3                     The parties will make good faith efforts to promptly
resolve any such disagreement. During any period of disagreement, GTAT will
temporarily charge Apple, and Apple will pay the lower of:  (i) the applicable
price for the Good set forth in this SOW or (ii) the last price Apple paid for
the applicable Good. When the parties resolve any disagreement over the amount
to be charged for such Goods, they will reconcile any amounts Apple or GTAT
owes.

 

4.4                     If Apple and GTAT cannot agree within 30 days on the
change to the price of the Good(s) based solely on the changes to the
Specification, then the price of the Goods will be determined by arbitration in
San Francisco, CA.

 

4.4.1            Apple and GTAT agree that the arbitral proceedings, including
the formation of the tribunal, will be expedited in order to permit the tribunal
to render one or more final Awards fully resolving the disputes before it within
1 month from the date it receives the file from the ICC.  Accordingly, the ICC
may only propose arbitrators whose schedule will permit them to resolve any
disputes in conformity with this schedule and the other requirements of this
dispute resolution provision.

 

4.4.2            The parties agree that the only two issues for determination in
the arbitration are (i) by how much Apple’s modification of the Specification
for Goods changes (positively or negatively) GTAT’s cost to make the Goods and
(ii) as between Apple and GTAT, which party’s proposed price for the Goods most
accurately reflects only the change in GTAT’s cost to make the Goods based on
the modified Specification.

 

4.4.3            Five days prior to the arbitration hearing, each party will
submit a proposed price for the Goods and a written brief to the tribunal and
the other party setting forth the basis and rationale for its proposed price.

 

4.4.4            An arbitration hearing will be conducted at which time Apple
and GTAT may present their respective proposals to the tribunal (and the
rationale for such proposed amount) and answer any questions posed by the
tribunal.  Apple and GTAT may also present rebuttal arguments at the conclusion
of the hearing.  The tribunal will promptly notify the parties in writing which
party’s proposed price for the Goods most accurately reflects only the change in
GTAT’s cost to make the Goods based on the modified Specification and will be
used as the price for applicable Goods (the “Award”).  The tribunal will, in the
Award, order the non-prevailing party to pay the arbitrator’s fees.  Judgment on
the Award may be entered in any court having jurisdiction.  Neither Apple nor
GTAT may appeal the Award nor challenge the enforceability of such Judgment or
Award for reasons of personal jurisdiction.

 

4.4.5            The tribunal will consist of one arbitrator appointed by the
ICC.  The tribunal, and the parties, will conduct the proceedings as
expeditiously as possible.  The tribunal will render one or more final Awards
within 1 month from the date the file is transmitted to it by the ICC pursuant
to Article 16 of the Rules.  The tribunal and the ICC are entitled to shorten
any deadlines in the Rules to achieve this objective.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

4.4.6            The tribunal will not extend the period in which it is to
render one or more final Awards unless it makes a written finding concluding
that additional time is essential to enable it to perform its responsibilities
under the Rules or to ensure the fairness of the proceedings.  In this event,
the tribunal will extend the period in which it is required to render one or
more final Awards only for a specifically defined period and then only for as
much time as it concludes is absolutely required to achieve either or both of
these objectives.

 

4.4.7            Neither Apple nor GTAT may appeal nor challenge the
enforceability of a final judgment or Award for reasons of personal
jurisdiction.

 

5.                   Apple-Owned Equipment.

 

5.1                     GTAT will purchase the Equipment listed in Attachment 7
hereto (collectively, “Apple Equipment”) and subject to the terms of this SOW,
including Sections 5.2 and 5.4, Apple will purchase such Apple Equipment from
GTAT and subsequently the Apple Equipment will be held by GTAT as a bailee for
purposes of producing Goods for Apple.

 

5.2                     GTAT will place purchase orders for the Apple Equipment
only upon prior written approval by Apple with respect to the quantity,
specifications and price of each item of Apple Equipment.  Upon request, GTAT
will provide Apple up to three competitive quotes for each item.  Apple reserves
the right to contact each vendor directly to validate and/or negotiate the terms
of any order (and GTAT agrees to waive any confidentiality restrictions to
facilitate such discussions). GTAT will promptly provide documentation of each
such order to Apple.  The value of any direct or indirect benefit received by
GTAT from any vendor that sells Apple Equipment to GTAT in connection with this
SOW must be applied exclusively to reducing the cost of the Apple Equipment
listed in Attachment 7.

 

5.3                     GTAT will install and qualify the Apple Equipment at the
Mesa Facility in accordance with the timelines set forth in Attachment 7.

 

5.4                     With respect to Apple Equipment purchased by GTAT, upon
presentation of proof of delivery and proof that GTAT has paid for line items of
Apple Equipment, and subject to the terms of this SOW, no more frequently than
once every 2 weeks, GTAT may invoice Apple for such line items of Apple
Equipment.  Apple will purchase the applicable Apple Equipment by payment to
GTAT of the amount set forth in the actual Equipment vendor’s invoice and
actually paid by GTAT to the Equipment vendor for the applicable Apple
Equipment.  Upon such payment, Apple will become the owner of such Apple
Equipment and GTAT hereby agrees to sell, assign, transfer and convey to Apple
all of GTAT’s right, title and interest in and to such Apple Equipment.  GTAT
hereby agrees that it will, at any time following Apple’s payment to GTAT for
Apple Equipment, upon the request of Apple, execute, acknowledge, deliver or
file, or cause to be done, executed, acknowledged, delivered or filed, any
further acts, deeds, transfers, conveyances or assignments as may be reasonably
requested by Apple to transfer, convey or assign to Apple any of the Apple
Equipment. Apple will not be responsible for any other costs associated with the
Apple Equipment.

 

5.5                     Subject to Section 5.4, Apple owns all Apple Equipment. 
The Apple Equipment is and will be held by GTAT as bailee on the terms and
conditions set forth in this SOW.  Apple will at all times maintain full and
exclusive ownership of and title to the Apple Equipment as bailor.  The term of
this bailment arrangement will expire on the earlier of (i) such date as Apple

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

removes all of the Apple Equipment from GTAT’s premises and (ii) such other date
on which Apple and GTAT may mutually agree in writing.

 

5.6                     Apple is hereby authorized to file financing statements
or other similar documents or notices in any filing office or other location
that Apple deems necessary or desirable, including for purposes of confirming
its status as bailor, for purposes of giving actual public or constructive
notice of the existence of the bailment created under this Agreement or for any
other purposes. Apple is also authorized to contact and, if necessary in Apple’s
discretion, negotiate with GTAT’s secured lenders to waive or subordinate any
such lender’s potential claimed interest in the Apple Equipment to the rights of
Apple.

 

5.7                     GTAT will not attempt to sell, lease or loan any of the
Apple Equipment, nor assign, transfer, pledge or hypothecate the Apple Equipment
in any manner, without the prior written consent of Apple, which Apple may
withhold in its sole discretion.  GTAT will not cause or suffer to exist any
lien, security interest or encumbrance to be placed on any of the Apple
Equipment, except in favor of Apple and any attempt by GTAT to create any such
lien, security interest or encumbrance (other than the security interest in
favor of Apple) will be void ab initio.  GTAT hereby waives, and subordinates to
the prior rights and interests of Apple in the Apple Equipment, in each case, to
the maximum extent permitted under applicable law, any and all rights, interests
or encumbrances, including, without limitation, any lien that GTAT has or may
have or otherwise acquire in the Apple Equipment at any time during the term of
this SOW.

 

5.8                     GTAT will use best efforts to ensure that Apple has the
benefit of all manufacturer’s warranties and indemnities for the Apple
Equipment.

 

5.9                     GTAT will apply Apple asset tags provided by Apple to
all Apple Equipment in accordance with the requirements, if any, provided by
Apple.  Under no circumstances will GTAT move Apple Equipment from the location
designated by Apple, without Apple’s prior written consent, or deny Apple, its
agents or contractors access to the Equipment.

 

5.10              Immediately upon Apple’s request or termination of this SOW,
GTAT will deliver the Apple Equipment to Apple Ex Works (GTAT’s facility),
provided Apple has paid for any Apple Equipment purchased by GTAT.  GTAT agrees
to return the Apple Equipment to Apple in the same condition as it was provided
to GTAT, except for normal wear and tear.  GTAT will be responsible for physical
loss of or damage to the Apple Equipment while in the possession or control of
GTAT.

 

5.11              GTAT agrees to use Apple Equipment solely for Apple’s
benefit.  GTAT will not use Apple Equipment for any other purpose or permit a
third party to use the Apple Equipment except as set forth in this SOW.

 

5.12              The Apple Equipment provided by Apple is provided to GTAT “as
is” and Apple disclaims all warranties, express or implied, including the
implied warranties of merchantability and fitness for a particular purpose.

 

5.13              GTAT is solely responsible for installing, testing, and
maintaining Apple Equipment in its control in good working condition in
compliance with applicable manufacturing specifications, for purchasing and
maintaining spare parts to repair such Apple Equipment with a minimum of
downtime, and for any risk of loss in connection with the Apple Equipment.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

5.14              Apple reserves the right to inspect any Apple Equipment in
GTAT’s control at any time.  Apple reserves all its rights and remedies under
MDSA, this SOW, the Uniform Commercial Code and all other applicable laws,
including, but not limited to, the right to lawfully enter the premises of GTAT
and take possession as bailor of any and all Apple Equipment at any time without
breach of the peace.

 

6.                   Liquidated Damages.

 

6.1                     Without limiting the foregoing or any other remedies
available to Apple: (i) on the [***]following the required delivery date for any
Goods, GTAT will remit to Apple the applicable amount set forth in the table
below for each quantity of Goods that has not been delivered prior to such
[***]; and (ii) on the [***] following the required delivery date for any Goods,
GTAT will remit to Apple the additional applicable amount set forth in the table
below for each quantity of Goods that has not been delivered prior to such
[***].  The foregoing remedy is non-exclusive and Apple will be entitled to
pursue any other legal or equitable remedies.

 

Good

 

[***] Late

 

[***] Late

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

[***]

 

 

6.2                     Without limiting the foregoing or any other remedies
available to Apple: If GTAT or any applicable GTAT Related Entities breaches the
confidentiality obligations set forth in the MDSA, Apple Restricted Information
Agreement or Apple Restricted Project Agreement, then GTAT will pay to Apple, as
liquidated damages, an amount equal to [***]. The foregoing remedy is
non-exclusive and Apple will be entitled to pursue any other legal or equitable
remedies.

 

6.3                     Without limiting the foregoing or any other remedies
available to Apple: If GTAT, any of its affiliates, distributors or channel
partners or customers violates the exclusivity obligations set forth in
Section 9.1 herein, GTAT will pay to Apple, as liquidated damages, an amount
equal to [***] produced and used in connection with a violation of the
exclusivity obligations set forth in Section 9.1.  In addition, if GTAT, or any
GTAT Related Entities, supply (whether by sale, lease or otherwise) sapphire
growth furnaces or sapphire growth or production services to any entity in
breach of the restrictions set forth in Section 9.1, GTAT will pay, as
additional liquidated damages, an amount equal to [***]. The foregoing remedies
are non-exclusive and Apple will be entitled to pursue any other legal or
equitable remedies.

 

6.4                     Without limiting the foregoing or any other remedies
available to Apple:  [***]. The foregoing remedies are non-exclusive and Apple
will be entitled to pursue any other legal or equitable remedies.

 

6.5                     Without limiting the foregoing or any other remedies
available to Apple:  If GTAT or any applicable GTAT Related Entity fails to
comply with any or all of the provisions of Section 12, then GTAT will pay to
Apple, as liquidated damages, [***].

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

7.                   New GTAT Technologies.

 

7.1                     If any sapphire Fabrication and Processing Technology
(including all Intellectual Property Rights therein) that is (i) currently in
development by or for GTAT as of the Effective Date of the SOW or (ii) may be
developed or acquired in the future by or for GTAT, should, at any time during
the Term, reach a point, as mutually agreed by the parties, that it is suitable
for evaluation and consideration for immediate commercial utilization by Apple
in Consumer Electronic Products (each a “New Fabrication Technology” and
collectively “New Fabrication Technologies”), then GTAT will take the following
actions:

 

7.1.1            GTAT will present each New Fabrication Technology to Apple
(before disclosing or offering such New Fabrication Technology to any other
person or party for commercial license, sale, use or otherwise) in writing,
describing in reasonable detail the New Fabrication Technology and its potential
applications for Apple’s evaluation.

 

7.1.2            Apple will have a period of [***] from the date of receipt of
such presentation (unless extended by the mutual agreement of both Parties and
assuming GTAT provides all reasonable details to enable Apple’s evaluation,
otherwise the [***] period will commence upon receipt from GTAT of all such
information in writing) to evaluate its interest in such New Fabrication
Technology. Apple’s evaluation may include using the New Fabrication Technology
in a field trial of commercially distributed Apple products.  GTAT will provide,
at Apple’s request, reasonable quantities of New Fabrication Technology samples
(the “NFT Samples”). NFT Samples will be provided to Apple at GTAT’s actual cost
(i.e. no profit margin added), but the [***]. To the extent Apple or its supply
chain partners need to utilize a New Fabrication Technology to facilitate the
evaluation process, such New Fabrication Technology may be used without
compensation of any type, including license fees.

 

7.1.3            If Apple determines that it is interested in acquiring rights
to use or purchase any such New Fabrication Technology, the parties will
negotiate in good faith, during the [***]evaluation period, the terms of a
license, commercial contract, or other agreement governing Apple’s rights with
respect to such New Fabrication Technology.

 

7.1.4            For each New Fabrication Technology, GTAT will not propose,
negotiate or enter into any agreement with a third party relating to such New
Fabrication Technology, whether such agreement is exclusive or non-exclusive,
prior to the expiration of Apple’s [***] evaluation period described above.

 

7.1.5            For each New Fabrication Technology, GTAT will not propose,
negotiate or enter into any agreement with a third party that grants any
exclusive licenses or other exclusive rights with respect to such New
Fabrication Technology sooner than one year following the end of Apple’s [***]
evaluation period for such New Fabrication Technology.  For avoidance of doubt,
one year following the end of Apple’s [***] evaluation period, GTAT may enter
into any arrangement with any other party relating to such New Fabrication
Technology including, but not limited to, granting exclusive rights thereunder
in any application.

 

7.1.6            For each New Fabrication Technology:

 

(a)         If Apple in good faith proposes, but the parties do not enter into,
an agreement for any New Fabrication Technology during the [***] after it was
presented to Apple,

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

GTAT will not, at any time, thereafter offer such New Fabrication Technology to
any third party on any term or terms more favorable to such third party than the
terms GTAT last offered to Apple.

 

(b)         If GTAT made no offer in response to an Apple proposal, then GTAT
will not, at any time, thereafter offer such New Fabrication Technology to any
third party on any term or terms more favorable to such third party than the
terms Apple offered to GTAT.

 

(c)          If Apple and GTAT reach an agreement related to any New Fabrication
Technology, then GTAT will not, at any time, thereafter offer such New
Fabrication Technology to any third party on any term or terms more favorable to
such third party than the terms to which Apple and GTAT agreed.

 

7.1.7            For the avoidance of doubt, if GTAT presents a New Fabrication
Technology to Apple, and GTAT subsequently materially improves the New
Fabrication Technology (the “Improved NFT”), before GTAT may offer such Improved
NFT to any third party, such Improved NFT must first be presented to Apple again
pursuant to all the terms of this Section 7, unless such Improved NFT was
developed pursuant to an exclusive contractual agreement between GTAT and
another party and such agreement prohibits GTAT from otherwise performing its
obligations under this Section.

 

7.1.8            If any Fabrication and Processing Technology is useful in
connection with both sapphire and other materials, then GTAT may offer such
Fabrication and Processing Technology to others prior to Apple, but only if it
is offered for specific use not involving sapphire and not on terms that would
preclude GTAT from otherwise fulfilling its obligations to Apple under
Section 7.

 

7.1.9            “Fabrication and Processing Technology” means all processes,
materials, methods and Technology useful in the production [***].

 

8.                   Purchase of Additional Furnaces.

 

8.1                     GTAT will offer to sell additional Furnaces and Similar
Furnaces to Apple at the [***]:

 

Upon Apple’s request, GTAT promptly will provide to Apple invoices and other
documentation supporting such actual costs.  [***].

 

8.2                     [***].

 

8.3                     Apple’s purchase of additional Furnaces and Similar
Furnaces will be made under the terms of Apple’s Master Equipment Purchase
Agreement (the “MEPA”).  Apple and GTAT will negotiate in good faith to execute
the MEPA as soon as possible following the Effective Date, but in any event
prior to the second Milestone Payment made under the Prepayment Agreement.

 

9.                   Exclusivity.

 

9.1            During the Exclusivity Period, and subject only to the exceptions
and limitations set forth in this Section:

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

9.1.1            neither GTAT, nor any GTAT Related Entities, will directly or
indirectly, without Apple’s express written permission: (i) supply to any entity
(other than Apple) any [***], nor (ii) license to any entity (other than Apple)
[***] nor (iii) provide services [***] to any entity (other than Apple) or
otherwise enable any such entity to use or produce sapphire goods (whether for
the benefit of such entity or for any third party), in each case for use in or
in connection with Consumer Electronics Products; and

 

9.1.2            GTAT and GTAT Related Entities will include [***].

 

9.1.3            With respect to any exclusive licenses or distribution
agreements GTAT has executed or may execute with any third parties with respect
to Intellectual Property Rights that pertain to Sapphire Technology ***:
(a) GTAT will pay all license fees, royalties and other compensation (including
any annual minimum royalties or sales amounts), and comply with all other
requirements and conditions of the applicable license or distribution
agreements, as necessary for GTAT to retain its exclusivity thereunder
throughout the Term or, if shorter, for the maximum period permitted under the
applicable license or distribution agreement; and (b) GTAT will use best efforts
to enforce its exclusivity rights thereunder (including, where possible, by
enforcing or causing the licensor to enforce the licensed Intellectual Property
Rights against third-party infringers) for the benefit of Apple with respect to
any activities of a kind that GTAT would be restricted from undertaking under
this Section 9.

 

9.2                     The restrictions set forth in Section 9 will [***].

 

9.3                     Except as mutually agreed otherwise in writing, the Mesa
Facility and all of the Furnaces will be used exclusively to manufacture Goods
for Apple.  However, if GTAT anticipates that there will be idle capacity at the
Mesa Facility, based on Apple’s Forecast, then GTAT can advise Apple of the
anticipated amount of idle capacity and request Apple’s permission to use the
Mesa Facility and Furnaces to produce and supply sapphire goods to other
customers for uses in products other than Consumer Electronic Products.  GTAT
must obtain Apple’s prior written approval for all such proposed uses for the
benefit of other customers.  Apple’s approval will not be unreasonably withheld
or delayed.   GTAT will compensate Apple for its use of the Mesa Facility in an
amount to be agreed upon by the parties and which will take into account
depreciation costs of Equipment and the Mesa Facility and other expenses.  Any
such use of the Mesa Facility will be subject to the exclusivity restrictions
set forth in this Section 9; any breach of those restrictions will be subject to
payment of the liquidated damages set forth in Section 6.3; and GTAT must, on
monthly basis, report to Apple the number of sapphire boules produced in the
Mesa Facility for production of goods sold to others.

 

9.4                     “Consumer Electronic Products” [***]

 

9.5                     “Permitted Products” means the following categories of
products:

 

9.5.1            [***]

 

9.5.2            [***]

 

9.5.3            [***]

 

9.5.4            [***]

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

9.5.5            [***]

 

9.5.6            [***]

 

9.5.7            [***]

 

9.6                     Subject to Section  9.7 below, “Exclusivity Period”
means [***].

 

9.7                     [***]:

 

9.7.1            [***]

 

9.7.2            [***]

 

9.7.3            [***]

 

9.7.4            [***]

 

9.7.5            [***]

 

9.7.6            [***]

 

9.8                     This Section 9 replaces Section 1.4 of Attachment 2 of
the MDSA in its entirety.

 

10.            Intellectual Property.

 

10.1              For purposes of this SOW, all results, reports, findings,
conclusions, work papers, notebooks, electronic records, samples, prototypes,
deliverables, and any other information or materials in any form or format
arising out of performance of the Development Services by or for GTAT [***] (the
“Project Work Product”) except GTAT Background Technology (defined below) will
be the sole property of Apple and will become part of the Confidential
Information to be protected under this SOW.  “GTAT Background Technology” means
GTAT’s inventions, data, improvements, discoveries, ideas, processes,
methodologies, formulas, techniques, works of authorship, trade secrets and
know-how, whether patentable or not, conceived, reduced to practice, authored,
or otherwise created or developed by or for GTAT (i) [***], (ii) [***] if
conceived, reduced to practice, authored, or otherwise created or developed by
GTAT separately and independently of its provision of any Development Services
and any Apple Confidential Information or Project Materials, or [***] in or to
(i), (ii) and (iii).

 

10.2              GTAT (i) represents and warrants that as of the Effective Date
of this SOW and (ii) covenants that during the Term of this SOW:

 

10.2.1     All Technology and Intellectual Property Rights necessary for Apple’s
use or exploitation of the Project Work Product (i) not owned by GTAT and that
are necessary for Apple’s use or exploitation of the Project Work Product are
the subject of valid license or other agreements that grant to GTAT all
necessary rights to sublicense or otherwise permit Apple’s use or exploitation
of the Project Work Product for use in Consumer Electronic Products or (ii) are
owned by GTAT or its Related Entities.

 

10.2.2     GTAT is not under, and will remain free of, any obligation in
conflict or in any way inconsistent with the provisions of the MDSA or this SOW.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

10.2.3     GTAT is not aware of any facts, circumstances or other information
about the performance of sapphire boules, [***], the use of the Furnaces to
produce the boules, or the manufacturing and/or post-processing of sapphire
boules, [***] that would in any way prevent, impede, interfere with, hinder or
delay (a) GTAT’s ability to timely meet its obligations under this SOW,
(b) Apple’s ability to further process the Goods for timely incorporation into
Apple Consumer Electronic Products or (c) Apple’s ability to use sapphire
materials in Apple Consumer Electronic Products in a way that would meet Apple’s
and its customer’s reasonable expectations.  If, after the Effective Date of
this Agreement, GTAT becomes aware of any facts, circumstances or other
information relating to item (c) above, GTAT will inform Apple of the same;
provided, however that GTAT will not be required to take any affirmative steps
or perform any diligence.

 

10.3              Section 4.3 of Attachment 2 of the MDSA is replaced with the
following:

 

10.3.1     GTAT hereby grants and conveys to Apple a fully paid-up,
royalty-free, worldwide, nonexclusive, irrevocable, perpetual license under any
Intellectual Property Rights owned, controlled or licensable by GTAT or its
Related Entities to make, have made, use, purchase, sell, offer for sale,
license, lease, import, have imported, export, or otherwise distribute or
dispose of Sapphire Technology in Apple products (including components thereof)
and services, and to practice and have practiced any method in connection with
the same by or for Apple or Apple’s Related Entities.  Nothing in this
Section 10.3.1 obligates GTAT to disclose or transfer any Sapphire Technology to
Apple including, but not limited to, any technology, processes, engineering
drawings and designs, know-how, trade secrets, operating conditions and other
technical information.

 

10.3.2     [***]

 

10.3.3     [***], GTAT hereby grants and conveys to Apple a fully paid-up,
royalty-free, worldwide, nonexclusive, irrevocable, perpetual license under any
Intellectual Property Rights in or related to Sapphire Technology whether owned,
controlled or licensable by GTAT or its Related Entities that is granted, sold,
assigned, or transferred, in-whole or in-part, to a third party, effective
immediately prior to the grant, sale, assignment, or transfer of such
Intellectual Property Rights, to make, have made, use, purchase, sell, offer for
sale, license, lease, import, export, or otherwise distribute or dispose of
Apple products (including components thereof) and services, and to practice and
have practiced any method in connection therewith by or for Apple or Apple’s
affiliates.

 

10.3.4     “Sapphire Technology” means all inventions, data, improvements,
discoveries, ideas, processes, methodologies, formulas, techniques, works of
authorship, trade secrets and know-how, whether patentable or not, related to
[***].

 

10.3.5     GTAT hereby grants and conveys to Apple a fully paid-up,
royalty-free, worldwide, non-assignable (except to any of Apple’s Related
Entities), non-sublicensable, nonexclusive, irrevocable, perpetual license under
any Intellectual Property Rights owned, controlled or licensable by GTAT or its
Related Entities to operate, have operated, maintain and have maintained the
Furnaces for the purpose of producing sapphire boules.

 

10.3.6     [***]

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

10.3.7     GTAT, on behalf of itself, its Related Entities, and their successors
and assigns, grants to Apple, its Related Entities, and their successors and
assigns, a nonexclusive, perpetual, irrevocable, fully paid-up, royalty-free,
worldwide license under the [***] to make, have made, use, purchase, sell, offer
for sale, license, lease, import, export, or otherwise dispose of Apple products
and services, and to practice and have practiced any method in connection
therewith, by or for Apple or its Related Entities.    [***]

 

10.4              For the avoidance of doubt, after the Effective Date of the
SOW, any Sapphire Technology that is conceived, reduced to practice, authored,
or otherwise created or developed by or for GTAT using any of Apple’s
Confidential Information, provided that such Confidential Information does not
fall within the standard exceptions to confidentiality set forth in the
Confidentiality Agreement, or any GTAT personnel or contractors who had access
to Apple’s Confidential Information will be deemed Project Work Product for
purposes of Attachment 2 of the MDSA.

 

10.5              Apple may file applications for and prosecute any patents or
other Intellectual Property Rights with respect to any Project Work Product in
its discretion.  Upon request, Apple will provide GTAT with copies of patent
applications, office actions, and related correspondence and responses thereto
as soon as reasonably and practically possible. Apple will consider any timely
input from GTAT regarding preparation and prosecution of patents.  GTAT is not
required to provide and Apple is not required to wait for or incorporate input
from GTAT regarding the prosecution of patents.  In order to facilitate
cooperation and consultation in the patent prosecution process, either party may
request (up to once per calendar year unless otherwise agreed) a joint meeting
of the parties’ patent teams (at a mutually convenient time and location)
during which the teams would discuss patent filing strategy and updates on
pending patent filings.  For the avoidance of doubt, the above will continue to
apply until the last Project Work Product created under any SOW is disposed of
even after the termination or expiration of this SOW. If Apple notifies GTAT in
writing that it has decided not to file, prosecute, or otherwise maintain a
patent (or its corresponding patent application and family) on a patentable
invention included in the Project Work Product and that Apple does not desire to
maintain the invention as confidential, then GTAT may file a patent application
for such invention (or take over the continued prosecution and maintenance) in
its own name.  The parties will discuss whether to seek patent protection or
trade secret protection and Apple will not unreasonably refuse to follow GTAT’s
suggestions on such matter.

 

10.6              GTAT, on behalf of itself and its Related Entities, and their
respective successors, successors in interest and their permitted assigns, all
of whom are and will be bound to the same extent as GTAT, covenants not to
assert any claims of infringement of any patents or any other Intellectual
Property Rights owned, controlled by, or licensable by GTAT or any GTAT Related
Entity against Apple or Apple Related Entities [***] relating to any of their or
any Authorized Purchaser’s making, having made, using, purchasing, selling,
offering for sale, licensing, leasing, importing, having imported, exporting, or
otherwise distributing or disposing of Consumer Electronic Products provided
that such Consumer Electronic Products contain Goods (or some portion thereof)
purchased from GTAT.

 

10.7              With respect to Annealing Technology which is the result of
Development Services paid for by Apple, Apple and GTAT agree as follows:

 

10.7.1     GTAT hereby grants and conveys to Apple a fully paid-up,
royalty-free, worldwide, nonexclusive, irrevocable, perpetual license under any
Intellectual Property Rights owned, controlled or licensable by GTAT or its
Related Entities to make, have made,

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

use, have used, purchase, have purchased, sell, have sold, offer for sale,
license, lease, import, have imported, export, or otherwise distribute or
dispose of Annealing Technology in Apple Consumer Electronic Products (including
components thereof) and services, and to practice and have practiced any method
in connection with the same by or for Apple or Apple’s affiliates.

 

10.7.2     “Annealing Technology” means all inventions, data, improvements,
discoveries, ideas, processes, methodologies, formulas, techniques, works of
authorship, trade secrets and know-how, whether patentable or not, related to
[***].

 

10.7.3     Apple may purchase annealing furnaces from GTAT on such terms as the
parties may agree from time to time.

 

10.8              [***]

 

11.            Key Personnel.

 

11.1              Apple and GTAT agree that certain GTAT employees (each a “Key
Employee”) are critical to GTAT’s ability to support and operate the Mesa
Facility successfully and to perform its obligations under the MDSA and SOW. The
full list of Key Employees, the date by which each such individual must begin to
work full time at their work location, and their work location is specified in
Attachment 5 hereto.  As of the Effective Date of the SOW, all Key Employees,
wherever located, are dedicated to supporting GTAT in fulfillment of its
obligations to Apple under this SOW and the other Collateral Agreements.

 

11.2              If any Key Employee (i) does not commence fulltime employment
by the date and at the work location specified in Attachment 5, (ii) is
reassigned away from their work location by GTAT, or (iii) has his/her
employment with GTAT end for any reason (each a “Key Employee Departure”), then
GTAT will promptly notify Apple in writing of such development.

 

11.3              For each Key Employee Departure:

 

11.3.1             Within 5 business days of such Key Employee’s departure,
Apple and GTAT will agree on a mitigation strategy for such Key Employee’s
position, replacement plan and onboard date for such replacement.

 

11.3.2             GTAT must use best efforts to immediately replace such Key
Employee with another employee having equivalent or better skills and
experience.  Each such replacement Key Employee will be subject to Apple’s prior
approval, which approval will be subject to Apple’s reasonable and sole
discretion, and Attachment 5 will be updated to include the replacement Key
Employee; and

 

11.3.3             If Apple is not, in its reasonable and sole discretion,
satisfied with GTAT’s mitigation efforts under the previously approved
replacement plan for such Key Employee (including start date), and GTAT is
unable to replace such Key Employee with a new hire, Apple will provide GTAT
with written notice and GTAT will, within 15 days of Apple providing written
notice, replace such Key Employee by transferring an existing GTAT employee,
with equivalent or better skills and experience, from GTAT headquarters to the
work location specified in Attachment 5 for such Key Employee.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

12.            Rights Involving Covered Transactions.

 

12.1              In addition to Section 9 of Attachment 1 of the MDSA, the
entirety of this Section 12 will apply to this SOW.  For purposes of this SOW,
all Covered Transactions will be treated as a Change of Control.

 

12.2              If GTAT desires to: (a) sell all or substantially all of the
assets of GTAT or the assets used in or related to the manufacture or operation
of furnaces and associated equipment and Technology for the production and/or
processing of sapphire goods and materials; or (b) undertake a Change of Control
(any of the foregoing transactions, a “Covered Transaction”), then GTAT or the
applicable GTAT Related Entity will notify Apple in writing promptly upon
reaching the determination to do so, and if requested by Apple, will negotiate
exclusively with Apple regarding a Covered Transaction for thirty (30) days, or
such longer period as the parties may agree, after providing such notice. To
give effect to Apple’s exclusive right of negotiation, upon determining that it
desires to enter into a Covered Transaction, GTAT and the GTAT Related Entities
will not solicit or consider offers from, nor engage in any other negotiations
or discussions with, any prospective transaction partner other than Apple
regarding a Covered Transaction until thirty (30) days, or such longer period as
the parties may agree, have elapsed from the date on which Apple received
written notice under this Section or, if earlier, until Apple notifies GTAT in
writing that it is waiving its negotiation right in that instance (whichever
occurs first).

 

12.3              If GTAT or a GTAT Related Entity receives a bona fide inquiry
or indication of interest from a third party seeking to negotiate a Covered
Transaction, and GTAT had not determined to pursue a Covered Transaction before
receiving such inquiry or indication of interest, GTAT or the GTAT Related
Entity will be free to negotiate with such third party, but must: (a) promptly
notify Apple of such inquiry or indication of interest; (b) if requested by
Apple, negotiate with Apple in good faith on at least a non-exclusive basis
regarding a Covered Transaction for thirty (30) days, or such longer period as
the parties may agree, after providing such notice; (c) refrain from entering
into any exclusivity agreement with such third party or any other commitments or
restrictions that would conflict with Apple’s negotiation right as described in
the preceding clause; and (d) refrain from entering into any Covered Transaction
with a third party during such thirty (30) day period.

 

13.            Term & Termination.

 

13.1              The term of this SOW will commence on the Effective Date of
the SOW and will continue until it expires on the [***] year anniversary of the
date of the Commencement Date (the “Term”).  Thereafter, the Term will
automatically renew for 1-year periods unless either party provides the other
with 90 days written notice of its desire to terminate the SOW.

 

13.2              Either party may terminate this SOW for Cause. “Cause” means a
party’s material breach of this SOW or any Collateral Agreement that remains
uncured for at least 30 days after receipt of written notice of such material
breach.

 

13.2.1              If Apple terminates this SOW for Cause, then [***].

 

13.2.2             If GTAT terminates for Cause, then [***].

 

13.3              Except as otherwise set forth in this SOW, neither Apple nor
GTAT may terminate this SOW without the written consent of the other.

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

13.4              In addition to the survival of provisions described in
Section 13.2, Sections 5.10, 6.2, 10.3.7 will survive any termination or
expiration of this SOW.

 

14.            Notices.  Notices and correspondence required by or related to
this SOW will be sent to:

 

 

 

For Apple

 

For GTAT

Name

 

Duco Pasmooij

 

Tom Gutierrez

Title

 

Vice President, Operations

 

President

Address

 

1 Infinite Loop, [***]

 

243 Daniel Webster Highway

Address

 

Cupertino, CA 95014

 

Merrimack, NH 03054 (USA)

Phone

 

[***]

 

[***]

Email

 

[***]

 

[***]

 

[Signature page follows]

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

AGREED TO AND ACCEPTED

AGREED TO AND ACCEPTED

 

 

GTAT:

APPLE:

 

 

GTAT Corporation

Apple Inc.

 

 

 

 

By:

 

 

By:

 

 

 

Name:

Name: Duco Pasmooij

Title:

Title: Vice President, Operations

 

 

 

 

Date:

 

 

Date:

 

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

Furnace Qualification Schedule

 

[***]

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

ATTACHMENT 2

 

Supply Commitment and Maximum Supply Obligation

 

[***]

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

ATTACHMENT 3

 

NTE Price

 

[***]

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

ATTACHMENT 4

 

[***] SAPPHIRE GROWTH OR MANUFACTURING PROCESS IMPROVEMENTS

 

[***]

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

ATTACHMENT 5

 

Key Personnel

 

[***]

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

ATTACHMENT 6

 

[***]

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------


 

ATTACHMENT 7

 

APPLE EQUIPMENT

 

[***]

 

[***] Portions of this exhibit have been redacted pursuant to a confidential
treatment request.  An unredacted version of this exhibit has been filed
separately with the Commission

 

--------------------------------------------------------------------------------